Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

1. 	(Currently Amended) 	A method for wireless communications, comprising:
receiving a plurality of channel state information reference signals (CSI-RSs), wherein a plurality of CSI-RS resources each correspond to a set of CSI-RSs of the plurality of CSI-RSs and a set of antenna ports used in transmitting the set of CSI-RSs;
assuming transmission of at least one first transmission on a plurality of time-frequency resource units, wherein:
the at least one first transmission comprises a plurality of layers,
the at least one first transmission uses a plurality of the antenna ports of the set of antenna ports associated with one of the plurality of CSI-RS resources, and

based on the plurality of CSI-RSs, determining: 
a precoding matrix indicator (PMI) indicating the different precoders for the assumed at least one first transmission, and 
a first plurality of channel quality indicators (CQIs) for the assumed at least one first transmission; and
transmitting the PMI and the first plurality of CQIs for the assumed at least one first transmission.

19. 	(Currently Amended) 	An apparatus for wireless communications, comprising:
means for receiving a plurality of channel state information reference signals (CSI-RSs), 
wherein a plurality of CSI-RS resources each correspond to a set of CSI-RSs of the plurality of CSI-RSs and a set of antenna ports used in transmitting the set of CSI-RSs;
means for assuming transmission of at least one first transmission on a plurality of time-frequency resource units, wherein, wherein:
the at least one first transmission comprises a plurality of layers,
the at least one first transmission uses a plurality of the antenna ports of the set of antenna ports associated with one of the plurality of CSI-RS resources, and

means for determining, based on the plurality of CSI-RSs:
a precoding matrix indicator (PMI) indicating the different precoders for the assumed at least one first transmission, and
a first plurality of channel quality indicators (CQIs) for the assumed at least one first transmission; and
means for transmitting the PMI and the first plurality of CQIs for the assumed at least one first transmission.

Allowable Subject Matter
Claims 1-2, 4-14, 16-17, 19-20, and 22-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for dynamic multi-beam transmission for new radio eNB UE (NR) technology multiple-input multiple-output (MIMO) communications.
The prior art of record (in particular Marinier et al. (US 20130003788), and Zhang et al. (US 20150358061)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving a plurality of channel state information reference signals (CSI-RSs), wherein a plurality of CSI-RS resources each correspond to a set of CSI-RSs of the plurality of CSI-RSs and a set of antenna ports used in transmitting the set of CSI-RSs; assuming transmission of at least one first transmission on a plurality of time-frequency resource units, wherein the at least one first transmission comprises a plurality of layers, the at least one first transmission uses a plurality of the antenna ports of the set of antenna ports associated with one of the plurality of CSI-RS resources, and different precoders map the plurality of layers to the set of antenna ports for different time-frequency resource units in each assumed first transmission of the at least one first transmission; based on the plurality of CSI-RSs, determining: a precoding matrix indicator (PMI) indicating the different precoders for the assumed at least one first transmission, and a first plurality of channel quality indicators (CQIs) for the assumed at least one first transmission; and transmitting the PMI and the first plurality of CQIs for the assumed at least one first transmission. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 09/16/2021.
The same reasoning applies to independent claims 7, 19, and 25 mutatis mutandis.  Accordingly, claims 1-2, 4-14, 16-17, 19-20, and 22-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al. (US 20170078065), “SIGNALING METHODS AND APPARATUS FOR ADVANCED MIMO COMMUNICATION SYSTEMS.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413